Citation Nr: 1438811	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1957 to November 1978. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In the March 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine. 

In May 2011, in lieu of a formal hearing at the RO as requested by the Veteran, an informal hearing was held by an RO Decision Review Officer (DRO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In a March 2012 substantive appeal (VA Form 9), the Veteran indicated that he desired a Board hearing at a local VA office, a Travel Board hearing. This request was reiterated in an April 2014 statement of the Veteran. Review of claims folder does not show that the requested hearing has been scheduled. As the RO schedules Travel Board hearings, a remand to schedule the Veteran for a Travel Board hearing is necessary. 

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge. Notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in the claims file. Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 



